ZareKhorozianLaw, LLC                                                           1047 Anderson Avenue
                                                                                Fort Lee, NJ 07024
                                                                                T: (201) 957-7269
                                                                                F: (201) 224-9841
                                                                                www.zkhorozianlaw.com
                                                                                *Licensed in NJ and NY

                                                                               Zare Khorozian 12/03/2019
                                       November 27, 2019                       zare@zkhorozianlaw.com


Via ECF
Hon. Paul G. Gardephe
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


                               Re:     Murphy v. Legends OWO, LLC
                                       Case No.: 1:19-cv-09215-PGG-BCM
Dear Judge Gardephe

        The undersigned represents the Plaintiff, James Murphy, and on behalf of all other persons
similarly situated (“Plaintiff”), in the above captioned action. Plaintiff respectfully requests that the
Initial Conference currently scheduled for December 19, 2019, at 10:30 a.m. be adjourned to January
18, 2020, or such other date that is acceptable to the Court. Plaintiff further respectfully requests that
the parties’ deadline to file a Pre-Conference statement, and all other operative deadlines, be stayed until
seven calendar days before the adjourned initial conference. The purpose of this request is that Plaintiff
and Defendant are working toward settling this matter and are hopeful it can be resolved prior to the
adjourned initial conference. The parties met and conferred pursuant to this Court’s November 15, 2019
Order on November 27, 2019, and Defendant’s counsel joins in this request for the adjournment. No
prior adjournment request of the Initial Conference has been made in this matter.



                                                                      Respectfully submitted,

                                                                      ZARE KHOROZIAN LAW LLC
Application GRANTED. The initial conference scheduled for             s/ Zare Khorozian
December 19, 2019, is ADJOURNED to January 15, 2020,                  Zare Khorozian, Esq.
at 10:30 a.m., in Courtroom 20A. The parties' joint pre-
conference statement (see Dkt. No. 11) is due no later than
January 8, 2019. The parties are reminded that this action has
been referred to Judge Moses for pretrial management.
SO ORDERED.


 _________________________________
 Barbara Moses, U.S.M.J.
 December 3, 2019
